Citation Nr: 1519776	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-23 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a vision disability, claimed as cataracts, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to October 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The Board Remanded this appeal for service connection for cataracts in May 2014. Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Los Angeles, California.

The claim on appeal is more accurately stated as set forth on the title page of this decision, since the Veteran's statement that he sought service connection for cataracts is sufficient to include any other eye disability raised by the record. Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (a claim for a specific disorder by a lay person cannot be limited only to the diagnosis stated, but must rather be considered a claim for any disability having similar effects that may be reasonably encompassed). 

The Veteran's claims file is wholly electronic (Virtual VA and eFolder files on the VBMS system).  


FINDING OF FACT

The medical evidence establishes that the Veteran has diabetic retinopathy, and establishes that it is less than likely that the Veteran's cataracts are secondary to service-connected diabetes mellitus, and are more than likely age-related.  


CONCLUSION OF LAW

The criteria for service connection for diabetic retinopathy are met, but the criteria for service connection for cataracts, claimed as secondary to service-connected diabetes mellitus, have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).	



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions (direct service connection), or if proximately due to or aggravated by other service-connected disability(ies) (secondary service connection). 38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a), (b). If the evidence is in equipoise, reasonable doubt is determined in the Veteran's favor.  38 U.S.C.A. § 5107(b).  

Establishing service connection on a direct basis requires evidence, either lay or medical, depending on the circumstances, of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  

A rebuttable presumption of service connection exists for chronic diseases identified at 38 C.F.R. § 3.309(a). Cataracts are not among the diseases which may be presumed service-connected. Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

By a rating decision issued in March 2008, service connection for cataracts, among several other disorders, was denied. The Veteran contended that his cataracts were secondary to diabetes mellitus. However, service connection for diabetes mellitus was not in effect at that time. The Veteran disagreed with the denials of service connection for diabetes mellitus and cataracts, among other claimed disabilities.  After a statement of the case (SOC) was issued in June 2009, the Veteran submitted about 10 statements and releases of information.  Those documents were accepted as a timely appeal, including appeal for service connection for cataracts.  See summary attached to November 2012 VA e-mail.  

During the pendency of the claim on appeal, service connection was granted for several disabilities, including diabetes mellitus, PTSD, and cardiovascular disability, for which a total schedular evaluation and special monthly compensation are now in effect.

Review of the service treatment records discloses that the Veteran's vision in May 1968 was 20/20.  Left eye vision and right eye vision were 20/20- at the August 1969 separation examination. The service treatment records disclose that the Veteran used reading glasses while in service. No finding that the Veteran had a cataract was noted in service. The post-service medical evidence discloses no indication that a cataract was diagnosed prior to 1999, when more than 40 years had elapsed after the Veteran's service. This evidence is unfavorable to the Veteran's claim, since it fails to establish that a cataract was manifested during the Veteran's service or was chronic thereafter.

VA examination conducted in August 2014 disclosed that the Veteran had a developing cataract on the left eye, described as preoperative, and had undergone surgical removal of a cataract from the right eye. The examiner indicated that the Veteran had diabetic retinopathy of both eyes, without impairment of visual acuity. The examiner further opined that diabetes mellitus exacerbates progression of cataracts. 

The examiner made no comment following the pre-printed paragraph regarding whether a claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service event, injury or illness. 

This report is favorable to a finding that the Veteran currently has retinopathy due to a service-connected disability, diabetes, and is favorable to a finding that cataracts may be considered secondary to diabetes on the basis of aggravation.

Clarification of the August 2014 opinion was requested, since VA outpatient treatment records in that same month (August 2014) stated that the Veteran did not manifest diabetic retinopathy.  

In December 2014, the VA examiner who conducted the August 2014 VA examination clarified that the Veteran had "very subtle" signs of diabetic retinopathy. The examiner explained that the eye examination conducted in the course of the outpatient treatment was "cursory" as compared to the VA examination. Thus, the examiner's clarification in December 2014 was again favorable to a grant of service connection for diabetic retinopathy.  

The examiner opined that the Veteran's current loss of visual acuity was due to a developing cataract. The examiner indicated that his prior statement that diabetes mellitus exacerbated progression of cataracts was inaccurate. The examiner clarified that "diabetic aggravation" of the Veteran's cataract was "only speculative" and indeed "just 'within the realm of possibility.' " Rather, the examiner explained, "[c]ataracts are more typically an age related process and in this veteran likely a normal process rather than a direct effect of diabetes mellitus."  

This reasoning establishes that, at least in this Veteran's case, the possibility exists that service-connected diabetes aggravated a cataract, but the possibility of that causation is less likely that the causation due to age, and does not place the evidence is equipoise.  Since it is the same examiner, and he explains that the prior, somewhat favorable opinion, was less accurate than the current statement, the second opinion is of greater value and probative weight.  The weight of the evidence is against a finding that diabetes caused or aggravated a cataract in this case. 

As a lay person, the Veteran is competent to state that he has decreased vision, because the acuity of his own vision is observable by the Veteran. The Veteran's lay statements of his belief that service-connected diabetes mellitus aggravated his cataracts, however, is of little evidentiary weight or probative value to establish such aggravation, since, as a lay person, the Veteran is unable to determine what is causing his vision loss. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

After explaining that the Veteran's cataracts were more likely to be a result of the aging process than a direct effect of diabetes, the examiner stated:

To summarize, 1) the veteran DOES meet the definition of retinopathy, 2)[ ]the veteran had loss of vision due to cataracts, which clearly and unmistakably existed prior to service, and were less like (sic) than not aggravated beyond its natural progression by an in-service event, injury or illness.

This statement suggests that the examiner is stating that the Veteran had cataracts which existed prior to his service. However, the service treatment records and post-service clinical records prior to 1999 clearly establish that no cataract was diagnosed in service.  The examiner did not reference any clinical record or rationale supporting a finding that the Veteran had a cataract prior to service, nor did the examiner opine that a pre-existing cataract was present during and aggravated permanently during the Veteran's service. 

Moreover, the Board notes that the request for examination advised the examiner that he had previously opined that "The claimed condition, which clearly and unmistakable existed prior to service, was aggravated beyond its natural progression by an in-service event, injury or illness." The Board, however, does not interpret the August 2014 examination as expressing such an opinion.  The examiner was asked to clarify the above statement "to conform to the remand question." It appears to the Board that the examination request seemed to direct the examiner to state that the claimed condition, cataracts, clearly and unmistakable existed prior to the Veteran's service.

The Board finds the examination request confusing as to content, syntax, and identification of the questions requiring response. The Board finds that examiner did not intend the opinion to suggest that cataracts clearly and unmistakably existed prior to the Veteran's service, but rather intended the phrase "less like[ly] than not" to apply to both the opinion as whether there were pre-existing cataracts and the opinion as to whether diabetes aggravated cataracts during service or after service.  In the context of the entire opinion, it is clear that the examiner meant to convey that it was, at most, just within the realm of possibility (much less than likely) that diabetes mellitus incurred in service or as a result of service caused aggravation of a cataract, but did not intend to opine that cataracts existed prior to and were aggravated during service.  The summary reiterating the examiner's conclusions is unfavorable to a finding that cataracts were aggravated in service or after service by service-connected diabetes mellitus or any other service-related event or injury.  

By the terms of the diagnosis, the medical statement that diabetic retinopathy is present is favorable to a finding that the Veteran has a disability due to service-connected diabetes mellitus.  That opinion meets the criteria for awarding service connection for diabetic retinopathy.  In contrast, the preponderance of the evidence is against a finding that cataracts were incurred in service or are secondary to or aggravated by a service-connected disability.  The claim for service connection for an eye disability may be granted only as to diabetic retinopathy.  

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2014). In this case, the Veteran's claim for service connection was submitted in 2007.  A notice advising the Veteran of the criteria for service connection, and advising him of the types of evidence which would support the claim, was issued in December 2007.  In the seven years since the first duty to assist notice was issued, additional notices have afforded the Veteran an opportunity to identify evidence or have updated the initial notice.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.

The Board also finds that the duty to assist requirements have been fulfilled. The Veteran's service treatment records are associated with the claims file.  The Veteran has been afforded VA examination.  Private and VA treatment records are associated with the claims file.  

All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, available evidence.  In particular, the Veteran's initial claim underlying this appeal is of record, as are VA outpatient treatment records during the period at issue. The Board finds that VA has satisfied the duty-to-assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for service connection for an eye disability, for which a diagnosis of diabetic retinopathy has been assigned, is granted (to this extent only), subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


